Case 3:18-cr-04683-GPC Document 90 Filed 04/18/19 PageID.754 Page 1 of 3



 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                             CASE NO. 3:18-cr-04683-GPC
12                     Plaintiff,                        ACKNOWLEDGMENT OF NEXT
                                                         COURT DATE
13               vs.
                                                         Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED ABDUL
15 QAYYUM, AND PETR PACAS
            Defendants.
16
17
18               DEFENDANT PETR PACAS, by and through undersigned counsel, hereby files his
19 acknowledgment of next court date, Thursday, April 30, 2019, in the above-captioned
20 matter.
21
22 DATED: April 1, 2019                      Gary S. Lincenberg
                                              Naeun Rim
23
                                              Bird, Marella, Boxer, Wolpert, Nessim,
24                                            Drooks, Lincenberg & Rhow, P.C.

25
26
                                              By:          s/ Naeun Rim
27                                                               Naeun Rim
                                                    Attorneys for Defendant Petr Pacas
28

     3571935.1                                                               Case No. 3:18-cr-04683-GPC
                                                     1
                                    ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 90 Filed 04/18/19 PageID.755 Page 2 of 3



 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                              CASE NO. 3:18-cr-04683-GPC
12                     Plaintiff,                         ACKNOWLEDGMENT OF NEXT
                                                          COURT DATE
13               vs.
                                                          Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED ABDUL
15 QAYYUM, AND PETR PACAS
            Defendants.
16
17
18               I, Petr Pacas, hereby acknowledge the next court date in the above-captioned matter
19 is scheduled on Thursday, April 30, 2019 at 1:00 p.m. I hereby promise to appear before
20 the Honorable Court on that date and at that time without further notice.
21
           4/18/19
22 Date: ______________                            __________________________________
                                                              PETR PACAS
23
24
25
26
27
28

     3571935.1                                                                Case No. 3:18-cr-04683-GPC
                                                      2
                                    ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 90 Filed 04/18/19 PageID.756 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2               Counsel for Defendants certify that the foregoing pleading has been electronically
 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4                                             Sabrina L. Feve
 5                                         Assistant U.S. Attorney
 6                                         sabrina.feve@usdoj.gov
 7
 8                                            Melanie K. Pierson
 9                                         Assistance U.S. Attorney
10                                       melanie.pierson@usdoj.gov
11
12                                              Robert Ciaffa
13                                         Assistant U.S. Attorney
14                                         robert.ciaffa@usdoj.gov
15
16
                                                Respectfully submitted,
17
18 DATED: April 18, 2019                        Gary S. Lincenberg
                                                Naeun Rim
19                                              Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
20
21
22                                              By:         s/ Naeun Rim
                                                                   Naeun Rim
23
                                                      Attorneys for Defendant Petr Pacas
24
25
26
27
28

     3571935.1                                                                Case No. 3:18-cr-04683-GPC
                                                       3
                                   ACKNOWLEDGMENT OF NEXT COURT DATE
